UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7604



In Re: PAUL L. ROBINSON,

                                                          Petitioner.



             On Petition for Writ of Error Coram Nobis.
                            (CR-85-223-A)


Submitted:   December 17, 1998            Decided:   January 12, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul L. Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Robinson, a federal inmate, brought this petition for a

writ of error coram nobis in which he alleges that the United

States District Court for the Eastern District of Virginia lacked

jurisdiction to adjudicate the crimes for which he stands con-

victed.    Federal courts may grant a writ of error coram nobis to

vacate a conviction where a fundamental error occurred and no other

remedy is available.    United States v. Mandel, 862 F.2d 1067, 1075

(4th Cir. 1988).    Robinson has failed to establish a fundamental

error in connection with his conviction. Accordingly, we grant him

leave to proceed in forma pauperis but deny his petition for a writ

of error coram nobis.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                    PETITION DENIED




                                  2